

117 S2599 RS: Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2022
U.S. Senate
2021-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 113117th CONGRESS1st SessionS. 2599[Report No. 117–34]IN THE SENATE OF THE UNITED STATESAugust 4, 2021Ms. Baldwin, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for Agriculture, Rural Development, Food and Drug
Administration, and Related Agencies for the fiscal year ending September 30, 2022, and for other purposes.That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies for the fiscal year ending September 30, 2022, and for other purposes, namely:IAGRICULTURAL PROGRAMSProcessing, research, and marketingOffice of the secretary(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Office of the Secretary, $52,916,000, of which not to exceed $5,703,000 shall be available for the immediate Office of the Secretary; not to exceed $4,749,000 shall be available for the Office of Homeland Security; not to exceed $1,025,000 shall be available for the Office of Tribal Relations; not to exceed $6,044,000 shall be available for the Office of Partnerships and Public Engagement, of which $1,500,000 shall be for 7 U.S.C. 2279(c)(5); not to exceed $23,431,000 shall be available for the Office of the Assistant Secretary for Administration, of which $21,782,000 shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department: Provided, That funds made available by this Act to an agency in the Administration mission area for salaries and expenses are available to fund up to one administrative support staff for the Office; not to exceed $4,480,000 shall be available for the Office of Assistant Secretary for Congressional Relations and Intergovernmental Affairs to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; and not to exceed $7,484,000 shall be available for the Office of Communications: Provided further, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: Provided further, That not to exceed $22,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: Provided further, That funds made available under this heading for the Office of the Assistant Secretary for Congressional Relations and Intergovernmental Affairs may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: Provided further, That no funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency: Provided further, That during any 30 day notification period referenced in section 716 of this Act, the Secretary of Agriculture shall take no action to begin implementation of the action that is subject to section 716 of this Act or make any public announcement of such action in any form. Executive operationsOFFICE OF THE CHIEF ECONOMISTFor necessary expenses of the Office of the Chief Economist, $25,499,000, of which $8,000,000 shall be for grants or cooperative agreements for policy research under 7 U.S.C. 3155: Provided, That of the amounts made available under this heading, $500,000 shall be available to carry out section 224 of subtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6924), as amended by section 12504 of Public Law 115–334. OFFICE OF HEARINGS AND APPEALSFor necessary expenses of the Office of Hearings and Appeals, $16,173,000.OFFICE OF BUDGET AND PROGRAM ANALYSISFor necessary expenses of the Office of Budget and Program Analysis, $12,310,000.Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $84,746,000, of which not less than $69,672,000 is for cybersecurity requirements of the department.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $7,118,000.Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $1,426,000: Provided, That funds made available by this Act to an agency in the Civil Rights mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $29,328,000.Agriculture buildings and facilities(INCLUDING TRANSFERS OF FUNDS)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 121, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $313,443,000, to remain available until expended. Hazardous materials management(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), $6,545,000, to remain available until expended: Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands. Office of safety, security, and protectionFor necessary expenses of the Office of Safety, Security, and Protection, $23,306,000.Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), $106,309,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) and section 1337 of the Agriculture and Food Act of 1981 (Public Law 97–98).Office of the general counselFor necessary expenses of the Office of the General Counsel, $60,723,000.Office of ethicsFor necessary expenses of the Office of Ethics, $4,277,000.Office of the under secretary for research, education, and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education, and Economics, $1,327,000: Provided, That funds made available by this Act to an agency in the Research, Education, and Economics mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Economic research serviceFor necessary expenses of the Economic Research Service, $90,794,000.National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $191,662,000, of which up to $46,850,000 shall be available until expended for the Census of Agriculture: Provided, That amounts made available for the Census of Agriculture may be used to conduct Current Agricultural Industrial Report surveys subject to 7 U.S.C. 2204g(d) and (f).Agricultural research serviceSALARIES AND EXPENSESFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,675,040,000: Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $500,000, except for headhouses or greenhouses which shall each be limited to $1,800,000, except for 10 buildings to be constructed or improved at a cost not to exceed $1,100,000 each, and except for four buildings to be constructed at a cost not to exceed $5,000,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $500,000, whichever is greater: Provided further, That appropriations hereunder shall be available for entering into lease agreements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by the Agricultural Research Service and a condition of the lease shall be that any facility shall be owned, operated, and maintained by the non-Federal entity and shall be removed upon the expiration or termination of the lease agreement: Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law.BUILDINGS AND FACILITIESFor the acquisition of land, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities as necessary to carry out the agricultural research programs of the Department of Agriculture, where not otherwise provided, $45,405,000 to remain available until expended. National institute of food and agricultureRESEARCH AND EDUCATION ACTIVITIESFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $1,057,420,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Research and Education Activities in the report accompanying this Act: Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, Hispanic serving institutions education grants, capacity building for non-land-grant colleges of agriculture, the agriculture and food research initiative, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended: Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000: Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii: Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222: Provided further, That not more than 5 percent of the amounts made available by this or any other Act to carry out the Agriculture and Food Research Initiative under 7 U.S.C. 3157 may be retained by the Secretary of Agriculture to pay administrative costs incurred by the Secretary in carrying out that authority. NATIVE AMERICAN INSTITUTIONS ENDOWMENT FUNDFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended. EXTENSION ACTIVITIESFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $559,400,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Extension Activities in the report accompanying this Act: Provided, That funds for facility improvements at 1890 institutions shall remain available until expended: Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be available for retirement and employees’ compensation costs for extension agents. INTEGRATED ACTIVITIESFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $40,000,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Integrated Activities in the report accompanying this Act: Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2023: Provided further, That notwithstanding any other provision of law, indirect costs shall not be charged against any Extension Implementation Program Area grant awarded under the Crop Protection/Pest Management Program (7 U.S.C. 7626). Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $1,577,000: Provided, That funds made available by this Act to an agency in the Marketing and Regulatory Programs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Animal and plant health inspection serviceSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $1,122,116,000 of which up to $3,474,000 shall be for the purposes, and in the amounts, specified for this account in the table titled Congressionally Directed Spending in the report to accompany this Act, in accordance with applicable statutory and regulatory requirements; of which $491,000, to remain available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (contingency fund) to the extent necessary to meet emergency conditions; of which $14,725,000, to remain available until expended, shall be used for the cotton pests program, including for cost share purposes or for debt retirement for active eradication zones; of which $38,486,000, to remain available until expended, shall be for Animal Health Technical Services; of which $2,340,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $63,833,000, to remain available until expended, shall be used to support avian health; of which $4,251,000, to remain available until expended, shall be for information technology infrastructure; of which $210,342,000, to remain available until expended, shall be for specialty crop pests, of which $8,500,000, to remain available until September 30, 2023, shall be for one-time control and management and associated activities directly related to the multiple-agency response to citrus greening; of which, $11,137,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $19,782,000, to remain available until expended, shall be for zoonotic disease management; of which $38,380,000, to remain available until expended, shall be for emergency preparedness and response; of which $61,217,000, to remain available until expended, shall be for tree and wood pests; of which $6,751,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $2,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: Provided, That any of the funds described in the Congressionally Directed Spending table that the Secretary determines will not be obligated during the fiscal year shall not be subject to the direction provided in such table: Provided further, That of amounts available under this heading for wildlife services methods development, $1,000,000 shall remain available until expended: Provided further, That of amounts available under this heading for the screwworm program, $4,990,000 shall remain available until expended; of which $24,307,000, to remain available until expended, shall be used to carry out the science program and transition activities for the National Bio and Agro-defense Facility located in Manhattan, Kansas: Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: Provided further, That this appropriation shall be available for the purchase, replacement, operation, and maintenance of aircraft: Provided further, That in addition, in emergencies which threaten any segment of the agricultural production industry of the United States, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2022, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services. BUILDINGS AND FACILITIESFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 2268a, $3,175,000, to remain available until expended.Agricultural marketing serviceMARKETING SERVICESFor necessary expenses of the Agricultural Marketing Service, $231,063,000, of which $7,000,000 shall be available for the purposes of section 12306 of Public Law 113–79: Provided, That of the amounts made available under this heading, $25,000,000, to remain available until expended, shall be to carry out section 12513 of Public Law 115–334 and shall result in an equal distribution of funds between only the three regional innovation initiatives that were funded in fiscal year 2020: Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701), except for the cost of activities relating to the development or maintenance of grain standards under the United States Grain Standards Act, 7 U.S.C. 71 et seq.LIMITATION ON ADMINISTRATIVE EXPENSESNot to exceed $61,786,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. FUNDS FOR STRENGTHENING MARKETS, INCOME, AND SUPPLY (SECTION 32)(INCLUDING TRANSFERS OF FUNDS)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.); (2) transfers otherwise provided in this Act; and (3) not more than $20,705,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961 (Public Law 87–128). PAYMENTS TO STATES AND POSSESSIONSFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $4,000,000.LIMITATION ON INSPECTION AND WEIGHING SERVICES EXPENSESNot to exceed $55,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $1,327,000: Provided, That funds made available by this Act to an agency in the Food Safety mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Food safety and inspection serviceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $10,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,153,064,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2022 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.): Provided further, That the Food Safety and Inspection Service shall continue implementation of section 11016 of Public Law 110–246 as further clarified by the amendments made in section 12106 of Public Law 113–79: Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. IIFARM PRODUCTION AND CONSERVATION PROGRAMSOffice of the under secretary for farm production and conservationFor necessary expenses of the Office of the Under Secretary for Farm Production and Conservation, $1,687,000: Provided, That funds made available by this Act to an agency in the Farm Production and Conservation mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Farm production and conservation business centerSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Farm Production and Conservation Business Center, $238,177,000: Provided, That $60,228,000 of amounts appropriated for the current fiscal year pursuant to section 1241(a) of the Farm Security and Rural Investment Act of 1985 (16 U.S.C. 3841(a)) shall be transferred to and merged with this account.Farm service agencySALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Farm Service Agency, $1,178,324,000, of which not less than $15,000,000 shall be for the hiring of new employees to fill vacancies and anticipated vacancies at Farm Service Agency county offices and farm loan officers and shall be available until September 30, 2023: Provided, That not more than 50 percent of the funding made available under this heading for information technology related to farm program delivery may be obligated until the Secretary submits to the Committees on Appropriations of both Houses of Congress, and receives written or electronic notification of receipt from such Committees of, a plan for expenditure that (1) identifies for each project/investment over $25,000 (a) the functional and performance capabilities to be delivered and the mission benefits to be realized, (b) the estimated lifecycle cost for the entirety of the project/investment, including estimates for development as well as maintenance and operations, and (c) key milestones to be met; (2) demonstrates that each project/investment is, (a) consistent with the Farm Service Agency Information Technology Roadmap, (b) being managed in accordance with applicable lifecycle management policies and guidance, and (c) subject to the applicable Department’s capital planning and investment control requirements; and (3) has been reviewed by the Government Accountability Office and approved by the Committees on Appropriations of both Houses of Congress: Provided further, That the agency shall submit a report by the end of the fourth quarter of fiscal year 2022 to the Committees on Appropriations and the Government Accountability Office, that identifies for each project/investment that is operational (a) current performance against key indicators of customer satisfaction, (b) current performance of service level agreements or other technical metrics, (c) current performance against a pre-established cost baseline, (d) a detailed breakdown of current and planned spending on operational enhancements or upgrades, and (e) an assessment of whether the investment continues to meet business needs as intended as well as alternatives to the investment: Provided further, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: Provided further, That funds made available to county committees shall remain available until expended: Provided further, That none of the funds available to the Farm Service Agency shall be used to close Farm Service Agency county offices: Provided further, That none of the funds available to the Farm Service Agency shall be used to permanently relocate county based employees that would result in an office with two or fewer employees without prior notification and approval of the Committees on Appropriations of both Houses of Congress. STATE MEDIATION GRANTSFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $7,000,000.GRASSROOTS SOURCE WATER PROTECTION PROGRAMFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $6,500,000, to remain available until expended.DAIRY INDEMNITY PROGRAM(INCLUDING TRANSFER OF FUNDS)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12). Geographically disadvantaged farmers and ranchersFor necessary expenses to carry out direct reimbursement payments to geographically disadvantaged farmers and ranchers under section 1621 of the Food Conservation, and Energy Act of 2008 (7 U.S.C. 8792), $3,000,000, to remain available until expended.AGRICULTURAL CREDIT INSURANCE FUND PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C. 1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 5136), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), relending program (7 U.S.C. 1936c), and Indian highly fractionated land loans (25 U.S.C. 5136) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $3,500,000,000 for guaranteed farm ownership loans and $2,800,000,000 for farm ownership direct loans; $2,118,482,000 for unsubsidized guaranteed operating loans and $1,633,333,000 for direct operating loans; emergency loans, $37,668,000; Indian tribe land acquisition loans, $20,000,000; guaranteed conservation loans, $150,000,000; relending program, $61,425,000; Indian highly fractionated land loans, $5,000,000; and for boll weevil eradication program loans, $60,000,000: Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans. For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: $40,017,000 for direct farm operating loans, $16,524,000 for unsubsidized guaranteed farm operating loans, $267,000 for emergency loans, $5,000,000 for the relending program, and $407,000 for Indian highly fractionated land loans, to remain available until expended. In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $314,772,000: Provided, That of this amount, $294,114,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses. Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer.Risk management agencySALARIES AND EXPENSESFor necessary expenses of the Risk Management Agency, $67,700,000: Provided, That $1,000,000 of the amount appropriated under this heading in this Act shall be available for compliance and integrity activities required under section 516(b)(2)(C) of the Federal Crop Insurance Act of 1938 (7 U.S.C. 1516(b)(2)(C)), and shall be in addition to amounts otherwise provided for such purpose: Provided further, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i). Natural resources conservation serviceCONSERVATION OPERATIONSFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 2268a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $937,964,000, to remain available until September 30, 2023, of which up to $19,611,000 shall be for the purposes, and in the amounts, specified for this account in the table titled Congressionally Directed Spending in the report to accompany this Act, in accordance with applicable statutory and regulatory requirements: Provided, That any of the funds described in the Congressionally Directed Spending table that the Secretary determines will not be obligated during the fiscal year shall not be subject to the direction provided in such table: Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a: Provided further, That of the total amount available under this heading, $8,000,000 shall be for necessary expenses to carry out the Urban Agriculture and Innovative Production Program under section 222 of subtitle A of title II of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6923), as amended by section 12302 of Public Law 115–334: Provided further, That of the amounts made available under this heading, $15,000,000, to remain available until expended, may be provided, pursuant to section 3709(b) of title 16, United States Code, to the National Fish and Wildlife Foundation to establish a Working Land Resilience Program to collaborate with the Natural Resources Conservation Service to offer technical and financial assistance to farmers, ranchers, and non-industrial private forestland owners who will adopt voluntary practices that will restore and increase the resiliency of natural ecosystems to protect rural communities from future adverse weather events: Provided further, That projects funded pursuant to the preceding proviso will meet Natural Resources Conservation Service requirements for planning and practice implementation: Provided further, That funds for such projects shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a non-Federal recipient for such projects at the proportionate rate that the recipient obtains the non-Federal matching funds. WATERSHED AND FLOOD PREVENTION OPERATIONSFor necessary expenses to carry out preventive measures, including but not limited to surveys and investigations, engineering operations, works of improvement, and changes in use of land, in accordance with the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001–1005 and 1007–1009) and in accordance with the provisions of laws relating to the activities of the Department, $198,275,000, to remain available until expended; of which up to $23,275,000 shall be for the purposes, and in the amounts, specified for this account in the table titled Congressionally Directed Spending in the report to accompany this Act, in accordance with applicable statutory and regulatory requirements: Provided, That for funds provided by this Act or any other prior Act, the limitation regarding the size of the watershed or subwatershed exceeding two hundred and fifty thousand acres in which such activities can be undertaken shall only apply for activities undertaken for the primary purpose of flood prevention (including structural and land treatment measures): Provided further, That of the amounts made available under this heading, $10,000,000 shall be allocated to projects and activities that can commence promptly following enactment; that address regional priorities for flood prevention, agricultural water management, inefficient irrigation systems, fish and wildlife habitat, or watershed protection; or that address authorized ongoing projects under the authorities of section 13 of the Flood Control Act of December 22, 1944 (Public Law 78–534) with a primary purpose of watershed protection by preventing floodwater damage and stabilizing stream channels, tributaries, and banks to reduce erosion and sediment transport: Provided further, That of the amounts made available under this heading, $10,000,000 shall remain available until expended for the authorities under 16 U.S.C. 1001–1005 and 1007–1009 for authorized ongoing watershed projects with a primary purpose of providing water to rural communities. WATERSHED REHABILITATION PROGRAMUnder the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $10,000,000 is provided.CORPORATIONSThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided.Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended.Commodity credit corporation fundREIMBURSEMENT FOR NET REALIZED LOSSES(INCLUDING TRANSFERS OF FUNDS)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business. HAZARDOUS WASTE MANAGEMENT(LIMITATION ON EXPENSES)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $15,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Solid Waste Disposal Act (42 U.S.C. 6961). IIIRURAL DEVELOPMENT PROGRAMSOffice of the under secretary for rural developmentFor necessary expenses of the Office of the Under Secretary for Rural Development, $1,580,000: Provided, That funds made available by this Act to an agency in the Rural Development mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Rural developmentSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses for carrying out the administration and implementation of Rural Development programs, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $363,922,000: Provided, That of the amount made available under this heading, $32,000,000 shall be for the StrikeForce activities of the Department of Agriculture, and may be transferred to agencies of the Department for such purpose, consistent with the missions and authorities of such agencies: Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support Rural Development programs: Provided further, That in addition to any other funds appropriated for purposes authorized by section 502(i) of the Housing Act of 1949 (42 U.S.C. 1472(i)), any amounts collected under such section, as amended by this Act, will immediately be credited to this account and will remain available until expended for such purposes. Rural housing serviceRURAL HOUSING INSURANCE FUND PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $1,250,000,000 shall be for direct loans and $30,000,000,000 shall be for unsubsidized guaranteed loans; $28,000,000 for section 504 housing repair loans; $92,000,000 for section 515 rental housing; $250,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; $5,000,000 for section 523 self-help housing land development loans; and $5,000,000 for section 524 site development loans. For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $23,250,000 shall be for direct loans; section 504 housing repair loans, $484,000; section 523 self-help housing land development loans, $55,000; section 524 site development loans, $206,000; and repair, rehabilitation, and new construction of section 515 rental housing, $8,225,000: Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: Provided further, That applicants in communities that have a current rural area waiver under section 541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in a rural area for purposes of section 502 guaranteed loans provided under this heading: Provided further, That of the amounts available under this paragraph for section 502 direct loans, no less than $5,000,000 shall be available for direct loans for individuals whose homes will be built pursuant to a program funded with a mutual and self-help housing grant authorized by section 523 of the Housing Act of 1949 until June 1, 2022: Provided further, That the Secretary shall implement provisions to provide incentives to nonprofit organizations and public housing authorities to facilitate the acquisition of Rural Housing Service (RHS) multifamily housing properties by such nonprofit organizations and public housing authorities that commit to keep such properties in the RHS multifamily housing program for a period of time as determined by the Secretary, with such incentives to include, but not be limited to, the following: allow such nonprofit entities and public housing authorities to earn a Return on Investment on their own resources to include proceeds from low income housing tax credit syndication, own contributions, grants, and developer loans at favorable rates and terms, invested in a deal; and allow reimbursement of organizational costs associated with owner’s oversight of asset referred to as Asset Management Fee of up to $7,500 per property. In addition, for the cost of direct loans and grants, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, $32,000,000, to remain available until expended, for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or re-amortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: Provided, That the Secretary shall, as part of the preservation and revitalization agreement, obtain a restrictive use agreement consistent with the terms of the restructuring: Provided further, That any balances, including obligated balances, available for all demonstration programs for the preservation and revitalization of sections 514, 515, and 516 multi-family rental housing properties in the Multi-Family Housing Revitalization Program Account shall be transferred to and merged with this account, and shall also be available for the preservation and revitalization of sections 514, 515, and 516 multi-family rental housing properties, including the restructuring of existing USDA multi-family housing loans: Provided further, That following the transfer of balances described in the preceding proviso, any adjustments to obligations for demonstration programs for the preservation and revitalization of section 514, 515, and 516 multi-family rental housing properties that would otherwise be incurred in Multi-family Housing Revitalization Program Account shall be made in this account from amounts transferred to this account under the preceding proviso. In addition, for the cost of direct loans, grants, and contracts, as authorized by sections 514 and 516 of the Housing Act of 1949 (42 U.S.C. 1484, 1486), $12,831,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: Provided, That any balances available for the Farm Labor Program Account shall be transferred to and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $412,254,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses. RENTAL ASSISTANCE PROGRAMFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) of the Housing Act of 1949 or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $1,450,000,000, of which $40,000,000 shall be available until September 30, 2023; and in addition such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: Provided, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a one-year period: Provided further, That upon request by an owner of a project financed by an existing loan under section 514 or 515 of the Act, the Secretary may renew the rental assistance agreement for a period of 20 years or until the term of such loan has expired, subject to annual appropriations: Provided further, That any unexpended balances remaining at the end of such one-year agreements may be transferred and used for purposes of any debt reduction, maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2022 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act: Provided further, That except as provided in the fourth proviso under this heading and notwithstanding any other provision of the Act, the Secretary may recapture rental assistance provided under agreements entered into prior to fiscal year 2022 for a project that the Secretary determines no longer needs rental assistance and use such recaptured funds for current needs. RURAL HOUSING VOUCHER ACCOUNTFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, $45,000,000, to remain available until expended: Provided, That the funds made available under this heading shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid or otherwise paid off after September 30, 2005: Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading. MUTUAL AND SELF-HELP HOUSING GRANTSFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $32,000,000, to remain available until expended.RURAL HOUSING ASSISTANCE GRANTSFor grants for very low-income housing repair and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, and 1490m, $45,000,000, to remain available until expended.RURAL COMMUNITY FACILITIES PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,800,000,000 for direct loans and $500,000,000 for guaranteed loans.For the cost of direct loans, loan guarantees and grants, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $172,690,000, to remain available until expended, of which up to $83,690,000 shall be for the purposes, and in the amounts, specified for this account in the table titled Congressionally Directed Spending in the report to accompany this Act, in accordance with applicable statutory and regulatory requirements: Provided, That $6,000,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: Provided further, That of the amount appropriated under this heading, $25,000,000 shall be available to cover the subsidy costs for loans or loan guarantees under this heading: Provided further, That if any such funds remain unobligated for the subsidy costs after June 30, 2022, the unobligated balance may be transferred to the grant programs funded under this heading: Provided further, That any unobligated balances from prior year appropriations under this heading for the cost of direct loans, loan guarantees and grants, including amounts deobligated or cancelled, may be made available to cover the subsidy costs for direct loans and or loan guarantees under this heading in this fiscal year: Provided further, That no amounts may be made available pursuant to the preceding proviso from amounts that were designated by the Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That $10,000,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural business—cooperative serviceRURAL BUSINESS PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For the cost of loan guarantees and grants, for the rural business development programs authorized by section 310B and described in subsections (a), (c), (f) and (g) of section 310B of the Consolidated Farm and Rural Development Act, $81,150,000, to remain available until expended: Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for one grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $9,000,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.), the Northern Border Regional Commission (40 U.S.C. 15101 et seq.), and the Appalachian Regional Commission (40 U.S.C. 14101 et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development: Provided further, That of the amount appropriated under this heading, $5,000,000 shall be for the Rural Innovation Stronger Economy Grant Program (7 U.S.C. 2008w): Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading.INTERMEDIARY RELENDING PROGRAM FUND ACCOUNT(INCLUDING TRANSFER OF FUNDS)For the principal amount of direct loans, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), $18,889,000.For the cost of direct loans, $1,524,000, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), of which $167,000 shall be available through June 30, 2022, for Federally Recognized Native American Tribes; and of which $305,000 shall be available through June 30, 2022, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974. In addition, for administrative expenses to carry out the direct loan programs, $4,468,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses. RURAL ECONOMIC DEVELOPMENT LOANS PROGRAM ACCOUNTFor the principal amount of direct loans, as authorized under section 313B(a) of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $50,000,000.The cost of grants authorized under section 313B(a) of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects shall not exceed $10,000,000.RURAL COOPERATIVE DEVELOPMENT GRANTSFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $26,800,000, of which $3,000,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: Provided, That not to exceed $3,000,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $15,000,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 210A of the Agricultural Marketing Act of 1946, of which $3,000,000, to remain available until expended, shall be for Agriculture Innovation Centers authorized pursuant to section 6402 of Public Law 107–171.RURAL MICROENTREPRENEUR ASSISTANCE PROGRAMFor gross obligations for the principal amount of direct loans as authorized by section 379E of the Consolidated Farm and Rural Development Act (U.S.C. 2008s), $150,000,000.For the cost of grants, $6,000,000 under the same terms and conditions as authorized by section 379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s).RURAL ENERGY FOR AMERICA PROGRAMFor the cost of a program of loan guarantees and grants, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $22,168,000: Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.HEALTHY FOOD FINANCING INITIATIVE For the cost of loans and grants consistent with section 243 of subtitle D of title II of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6953), as added by section 4206 of the Agricultural Act of 2014, for necessary expenses of the Secretary to support projects that provide access to healthy food in underserved areas, to create and preserve quality jobs, and to revitalize low-income communities, $6,000,000, to remain available until expended: Provided, That the cost of such loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974. Rural utilities serviceRURAL WATER AND WASTE DISPOSAL PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(2) of the Consolidated Farm and Rural Development Act, as follows: $1,400,000,000 for direct loans; and $50,000,000 for guaranteed loans.For the cost of loan guarantees and grants, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, for rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $665,702,000, to remain available until expended, of which not to exceed $1,000,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $5,000,000 shall be available for the rural utilities program described in section 306E of such Act: Provided, That not to exceed $15,000,000 of the amount appropriated under this heading shall be for grants authorized by section 306A(i)(2) of the Consolidated Farm and Rural Development Act in addition to funding authorized by section 306A(i)(1) of such Act: Provided further, That $73,000,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by section 306C(a)(2)(B) and section 306D of the Consolidated Farm and Rural Development Act, Federally Recognized Native American Tribes authorized by 306C(a)(1) of such Act, and the Department of Hawaiian Homelands (of the State of Hawaii): Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: Provided further, That not to exceed $37,500,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $9,000,000 shall be made available for a grant to a qualified nonprofit multi-State regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: Provided further, That not to exceed $20,157,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: Provided further, That not to exceed $4,000,000 of the amounts made available under this heading shall be for solid waste management grants: Provided further, That $10,000,000 of the amount appropriated under this heading shall be transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account to provide grants authorized under section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): Provided further, That any prior year balances for high-energy cost grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Cost Grants Account: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading. RURAL ELECTRIFICATION AND TELECOMMUNICATIONS LOANS PROGRAM ACCOUNT(INCLUDING TRANSFER OF FUNDS)The principal amount of direct and guaranteed loans as authorized by sections 4, 305, and 317 of the Rural Electrification Act of 1936 (7 U.S.C. 904, 935, and 940g) shall be made as follows: loans made pursuant to sections 4(c)(2), 305(d)(2), and 317, notwithstanding 317(c), of that Act, rural direct electric loans, $6,500,000,000; guaranteed underwriting loans pursuant to section 313A of that Act, $750,000,000; 5 percent rural telecommunications loans and cost of money rural telecommunications loans, $690,000,000: Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, design and engineering or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon subsurface utilization and storage systems.For the cost of direct loans as authorized by section 305(d)(2) of the Rural Electrification Act of 1936 (7 U.S.C. 935(d)(2)), including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, cost of money rural telecommunications loans, $2,070,000.In addition, $11,500,000 to remain available until expended, to carry out section 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a): Provided, That the energy efficiency measures supported by the funding in this paragraph shall contribute in a demonstrable way to the reduction of greenhouse gases.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $33,270,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses. DISTANCE LEARNING, TELEMEDICINE, AND BROADBAND PROGRAMFor grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $62,510,000, to remain available until expended, of which up to $2,510,000 shall be for the purposes, and in the amounts, specified for this account in the table titled Congressionally Directed Spending in the report to accompany this Act, in accordance with applicable statutory and regulatory requirements: Provided, That $3,000,000 shall be made available for grants authorized by section 379G of the Consolidated Farm and Rural Development Act: Provided further, That funding provided under this heading for grants under section 379G of the Consolidated Farm and Rural Development Act may only be provided to entities that meet all of the eligibility criteria for a consortium as established by this section. For the cost of broadband loans, as authorized by sections 601 and 602 of the Rural Electrification Act, $2,272,000, to remain available until expended: Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $37,500,000, to remain available until expended, for the Community Connect Grant Program authorized by 7 U.S.C. 950bb–3. IVDOMESTIC FOOD PROGRAMSOffice of the under secretary for food, nutrition, and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition, and Consumer Services, $1,327,000: Provided, That funds made available by this Act to an agency in the Food, Nutrition and Consumer Services mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Food and nutrition serviceCHILD NUTRITION PROGRAMS(INCLUDING TRANSFERS OF FUNDS)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $26,878,922,000 to remain available through September 30, 2023, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: Provided, That of the total amount available, $20,004,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): Provided further, That of the total amount available, $15,607,000 shall be available to carry out studies and evaluations and shall remain available until expended: Provided further, That of the total amount available, $35,000,000 shall be available to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment, with a value of greater than $1,000, needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program: Provided further, That of the total amount available, $45,000,000 shall remain available until expended to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80): Provided further, That of the total amount available, $2,000,000 shall remain available until expended to carry out activities authorized under subsections (a)(2) and (e)(2) of Section 21 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769b-1(a)(2) and (e)(2)): Provided further, That of the total amount available, $6,000,000 shall be available until September 30, 2023 to carry out section 23 of the Child Nutrition Act of 1966 (42 U.S.C. 1793), of which $2,000,000 shall be for grants under such section to the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, and American Samoa: Provided further, That section 26(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) is amended in the first sentence by striking 2010 through 2022 and inserting 2010 through 2023: Provided further, That section 9(h)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(3)) is amended in the first sentence by striking For fiscal year 2021 and inserting For fiscal year 2022: Provided further, That section 9(h)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(4)) is amended in the first sentence by striking For fiscal year 2021 and inserting For fiscal year 2022. SPECIAL SUPPLEMENTAL NUTRITION PROGRAM FOR WOMEN, INFANTS, AND CHILDREN (WIC)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $6,278,000,000, to remain available through September 30, 2023: Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), not less than $90,000,000 shall be used for breastfeeding peer counselors and other related activities, and $14,000,000 shall be used for infrastructure: Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act: Provided further, That upon termination of a federally mandated vendor moratorium and subject to terms and conditions established by the Secretary, the Secretary may waive the requirement at 7 CFR 246.12(g)(6) at the request of a State agency.SUPPLEMENTAL NUTRITION ASSISTANCE PROGRAMFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $105,829,347,000, of which $3,000,000,000, to remain available through September 30, 2024, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to State agencies and Federally Recognized Tribes participating in the Food Distribution Program on Indian Reservations: Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: Provided further, That funds made available for Employment and Training under this heading shall remain available through September 30, 2023: Provided further, That funds made available under this heading for section 28(d)(1), section 4(b), and section 27(a) of the Food and Nutrition Act of 2008 shall remain available through September 30, 2023: Provided further, That none of the funds made available under this heading may be obligated or expended in contravention of section 213A of the Immigration and Nationality Act (8 U.S.C. 1183A): Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.COMMODITY ASSISTANCE PROGRAMFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $447,070,000, to remain available through September 30, 2023: Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2021 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2023: Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 20 percent for costs associated with the distribution of commodities. NUTRITION PROGRAMS ADMINISTRATIONFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $178,233,000: Provided, That of the funds provided herein, $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246.VFOREIGN ASSISTANCE AND RELATED PROGRAMSOffice of the under secretary for trade and foreign agricultural affairsFor necessary expenses of the Office of the Under Secretary for Trade and Foreign Agricultural Affairs, $1,408,000: Provided, That funds made available by this Act to any agency in the Trade and Foreign Agricultural Affairs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.OFFICE OF CODEX ALIMENTARIUSFor necessary expenses of the Office of Codex Alimentarius, $4,841,000, including not to exceed $40,000 for official reception and representation expenses.Foreign agricultural serviceSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Foreign Agricultural Service, including not to exceed $250,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $229,644,000, of which no more than 6 percent shall remain available until September 30, 2023, for overseas operations to include the payment of locally employed staff, and of which $1,000,000 shall be available to carry out section 3307 of Public Law 115–334: Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended. FOOD FOR PEACE TITLE II GRANTSFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,760,000,000, to remain available until expended.MCGOVERN-DOLE INTERNATIONAL FOOD FOR EDUCATION AND CHILD NUTRITION PROGRAM GRANTSFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $245,000,000, to remain available until expended: Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein: Provided further, That of the amount made available under this heading, not more than 10 percent, but not less than $24,000,000, shall remain available until expended to purchase agricultural commodities as described in subsection 3107(a)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1(a)(2)). COMMODITY CREDIT CORPORATION EXPORT (LOANS) CREDIT GUARANTEE PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For administrative expenses to carry out the Commodity Credit Corporation's Export Guarantee Program, GSM 102 and GSM 103, $6,063,000, to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,063,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses. VIRELATED AGENCY AND FOOD AND DRUG ADMINISTRATIONDepartment of health and human servicesFOOD AND DRUG ADMINISTRATIONSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; in addition to amounts appropriated to the FDA Innovation Account, for carrying out the activities described in section 1002(b)(4) of the 21st Century Cures Act (Public Law 114–255); for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $6,122,657,000: Provided, That of the amount provided under this heading, $1,141,861,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended; $241,431,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $527,848,000 shall be derived from human generic drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this account and remain available until expended; $43,116,000 shall be derived from biosimilar biological product user fees authorized by 21 U.S.C. 379j–52, and shall be credited to this account and remain available until expended; $33,836,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this account and remain available until expended; $23,137,000 shall be derived from generic new animal drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this account and remain available until expended; $712,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s, and shall be credited to this account and remain available until expended: Provided further, That in addition to and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees, and generic new animal drug user fees that exceed the respective fiscal year 2022 limitations are appropriated and shall be credited to this account and remain available until expended: Provided further, That fees derived from prescription drug, medical device, human generic drug, biosimilar biological product, animal drug, and generic new animal drug assessments for fiscal year 2022, including any such fees collected prior to fiscal year 2022 but credited for fiscal year 2022, shall be subject to the fiscal year 2022 limitations: Provided further, That the Secretary may accept payment during fiscal year 2022 of user fees specified under this heading and authorized for fiscal year 2023, prior to the due date for such fees, and that amounts of such fees assessed for fiscal year 2023 for which the Secretary accepts payment in fiscal year 2022 shall not be included in amounts under this heading: Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: Provided further, That of the total amount appropriated: (1) $1,153,405,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs, of which no less than $15,000,000 shall be used for inspections of foreign seafood manufacturers and field examinations of imported seafood; (2) $2,086,106,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $459,150,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $263,668,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $637,327,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $75,180,000 shall be for the National Center for Toxicological Research; (7) $680,812,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) $198,485,000 shall be for Rent and Related activities, of which $55,892,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) $235,348,000 shall be for payments to the General Services Administration for rent; and (10) $333,176,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Food Policy and Response, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for other activities: Provided further, That of the amounts that are made available under this heading for other activities, and that are not derived from user fees, $1,500,000 shall be transferred to and merged with the appropriation for Department of Health and Human Services—Office of Inspector General for oversight of the programs and operations of the Food and Drug Administration and shall be in addition to funds otherwise made available for oversight of the Food and Drug Administration: Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, priority review user fees authorized by 21 U.S.C. 360n and 360ff, food and feed recall fees, food reinspection fees, and voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31, outsourcing facility fees authorized by 21 U.S.C. 379j–62, prescription drug wholesale distributor licensing and inspection fees authorized by 21 U.S.C. 353(e)(3), third-party logistics provider licensing and inspection fees authorized by 21 U.S.C. 360eee–3(c)(1), third-party auditor fees authorized by 21 U.S.C. 384d(c)(8), medical countermeasure priority review voucher user fees authorized by 21 U.S.C. 360bbb–4a, and fees relating to over-the-counter monograph drugs authorized by 21 U.S.C. 379j–72 shall be credited to this account, to remain available until expended.BUILDINGS AND FACILITIESFor plans, construction, repair, improvement, extension, alteration, demolition, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $ 15,288,000, to remain available until expended.FDA INNOVATION ACCOUNT, CURES ACT(INCLUDING TRANSFER OF FUNDS)For necessary expenses to carry out the purposes described under section 1002(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes under the heading Salaries and Expenses, $50,000,000, to remain available until expended: Provided, That amounts appropriated in this paragraph are appropriated pursuant to section 1002(b)(3) of the 21st Century Cures Act, are to be derived from amounts transferred under section 1002(b)(2)(A) of such Act, and may be transferred by the Commissioner of Food and Drugs to the appropriation for Department of Health and Human Services Food and Drug Administration Salaries and Expenses solely for the purposes provided in such Act: Provided further, That upon a determination by the Commissioner that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the account: Provided further, That such transfer authority is in addition to any other transfer authority provided by law. INDEPENDENT AGENCYFarm credit administrationLIMITATION ON ADMINISTRATIVE EXPENSESNot to exceed $84,200,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: Provided, That this limitation shall not apply to expenses associated with receiverships: Provided further, That the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress: Provided further, That the purposes of section 3.7(b)(2)(A)(i) of the Farm Credit Act of 1971 (12 U.S.C. 2128(b)(2)(A)(i)), the Farm Credit Administration may exempt, an amount in its sole discretion, from the application of the limitation provided in that clause of export loans described in the clause guaranteed or insured in a manner other than described in subclause (II) of the clause. VIIGENERAL PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)701.The Secretary may use any appropriations made available to the Department of Agriculture in this Act to purchase new passenger motor vehicles, in addition to specific appropriations for this purpose, so long as the total number of vehicles purchased in fiscal year 2022 does not exceed the number of vehicles owned or leased in fiscal year 2018: Provided, That, prior to purchasing additional motor vehicles, the Secretary must determine that such vehicles are necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety: Provided further, That the Secretary may not increase the Department of Agriculture's fleet above the 2018 level unless the Secretary notifies in writing, and receives approval from, the Committees on Appropriations of both Houses of Congress within 30 days of the notification.702.Notwithstanding any other provision of this Act, the Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or any other available unobligated discretionary balances that are remaining available of the Department of Agriculture to the Working Capital Fund for the acquisition of property, plant and equipment and for the improvement, delivery, and implementation of Department financial, and administrative, information technology services, and other support systems necessary for the delivery of financial, administrative, and information technology services, including cloud adoption and migration, of primary benefit to the agencies of the Department of Agriculture, such transferred funds to remain available until expended: Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department’s National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 716 of this Act: Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to initiate, plan, develop, implement, or make any changes to remove or relocate any systems, missions, personnel, or functions of the offices of the Chief Financial Officer and the Chief Information Officer, co-located with or from the National Finance Center prior to written notification to and prior approval of the Committee on Appropriations of both Houses of Congress and in accordance with the requirements of section 716 of this Act: Provided further, That the National Finance Center Information Technology Services Division personnel and data center management responsibilities, and control of any functions, missions, and systems for current and future human resources management and integrated personnel and payroll systems (PPS) and functions provided by the Chief Financial Officer and the Chief Information Officer shall remain in the National Finance Center and under the management responsibility and administrative control of the National Finance Center: Provided further, That the Secretary of Agriculture and the offices of the Chief Financial Officer shall actively market to existing and new Departments and other government agencies National Finance Center shared services including, but not limited to, payroll, financial management, and human capital shared services and allow the National Finance Center to perform technology upgrades: Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture attributable to the amounts in excess of the true costs of the shared services provided by the National Finance Center and budgeted for the National Finance Center, the Secretary shall reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement, delivery, and implementation of financial, administrative, and information technology services, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of both Houses of Congress: Provided further, That the limitations on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center.703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act.705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account.706.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That, notwithstanding section 11319 of title 40, United States Code, none of the funds available to the Department of Agriculture for information technology shall be obligated for projects, contracts, or other agreements over $25,000 prior to receipt of written approval by the Chief Information Officer: Provided further, That the Chief Information Officer may authorize an agency to obligate funds without written approval from the Chief Information Officer for projects, contracts, or other agreements up to $250,000 based upon the performance of an agency measured against the performance plan requirements described in the explanatory statement accompanying Public Law 113–235.707.Funds made available under section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year.708.Notwithstanding any other provision of law, any former Rural Utilities Service borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313B(a) of such Act in the same manner as a borrower under such Act. 709.(a)Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Farm Service Agency shall remain available through September 30, 2023, for information technology expenses.(b)Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Rural Development mission area shall remain available through September 30, 2023, for information technology expenses. 710.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 711.In the case of each program established or amended by the Agricultural Act of 2014 (Public Law 113–79) or by a successor to that Act, other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation—(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and(2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section. 712.Of the funds made available by this Act, not more than $2,900,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants.713.(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 714.Notwithstanding subsection (b) of section 14222 of Public Law 110–246 (7 U.S.C. 612c–6; in this section referred to as section 14222), none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c; in this section referred to as section 32) in excess of $1,391,211,000 (exclusive of carryover appropriations from prior fiscal years), as follows: Child Nutrition Programs Entitlement Commodities—$485,000,000; State Option Contracts—$5,000,000; Removal of Defective Commodities—$2,500,000; Administration of Section 32 Commodity Purchases—$38,810,000: Provided, That of the total funds made available in the matter preceding this proviso that remain unobligated on October 1, 2022, such unobligated balances shall carryover into fiscal year 2023 and shall remain available until expended for any of the purposes of section 32, except that any such carryover funds used in accordance with clause (3) of section 32 may not exceed $350,000,000 and may not be obligated until the Secretary of Agriculture provides written notification of the expenditures to the Committees on Appropriations of both Houses of Congress at least two weeks in advance: Provided further, That, with the exception of any available carryover funds authorized in any prior appropriations Act to be used for the purposes of clause (3) of section 32, none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture to carry out clause (3) of section 32. 715.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2023 appropriations Act.716.(a)None of the funds provided by this Act, or provided by previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that—(1)creates new programs;(2)eliminates a program, project, or activity;(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted;(4)relocates an office or employees;(5)reorganizes offices, programs, or activities; or(6)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Secretary of Agriculture or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority.(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that—(1)augments existing programs, projects, or activities;(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Secretary of Agriculture or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority.(c)The Secretary of Agriculture or the Secretary of Health and Human Services shall notify in writing and receive approval from the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act.(d)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for—(1)modifying major capital investments funding levels, including information technology systems, that involves increasing or decreasing funds in the current fiscal year for the individual investment in excess of $500,000 or 10 percent of the total cost, whichever is less;(2)realigning or reorganizing new, current, or vacant positions or agency activities or functions to establish a center, office, branch, or similar entity with five or more personnel; or(3)carrying out activities or functions that were not described in the budget request;unless the agencies funded by this Act notify, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of using the funds for these purposes.(e)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture or the Secretary of Health and Human Services receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 717.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan.718.None of the funds appropriated or otherwise made available to the Department of Agriculture, the Food and Drug Administration, or the Farm Credit Administration shall be used to transmit or otherwise make available reports, questions, or responses to questions that are a result of information requested for the appropriations hearing process to any non-Department of Agriculture, non-Department of Health and Human Services, or non-Farm Credit Administration employee.719.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency.720.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 60 days in a fiscal year unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment.721.Not later than 30 days after the date of enactment of this Act, the Secretary of Agriculture, the Commissioner of the Food and Drug Administration, and the Chairman of the Farm Credit Administration shall submit to the Committees on Appropriations of both Houses of Congress a detailed spending plan by program, project, and activity for all the funds made available under this Act including appropriated user fees, as defined in the report accompanying this Act. 722.Of the unobligated balances from amounts made available for the supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $514,660,000 are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 723.For the purposes of determining eligibility or level of program assistance for Rural Development programs the Secretary shall not include incarcerated prison populations.724.For loans and loan guarantees that do not require budget authority and the program level has been established in this Act, the Secretary of Agriculture may increase the program level for such loans and loan guarantees by not more than 25 percent: Provided, That prior to the Secretary implementing such an increase, the Secretary notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 15 days in advance.725.None of the credit card refunds or rebates transferred to the Working Capital Fund pursuant to section 729 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2002 (7 U.S.C. 2235a; Public Law 107–76) shall be available for obligation without written notification to, and the prior approval of, the Committees on Appropriations of both Houses of Congress: Provided, That the refunds or rebates so transferred shall be available for obligation only for the acquisition of property, plant and equipment, including equipment for the improvement, delivery, and implementation of Department financial management, information technology, and other support systems necessary for the delivery of financial, administrative, and information technology services, including cloud adoption and migration, of primary benefit to the agencies of the Department of Agriculture.726.None of the funds made available by this Act may be used to implement, administer, or enforce the variety requirements of the final rule entitled Enhancing Retailer Standards in the Supplemental Nutrition Assistance Program (SNAP) published by the Department of Agriculture in the Federal Register on December 15, 2016 (81 Fed. Reg. 90675) until the Secretary of Agriculture amends the definition of the term variety as de fined in section 278.1(b)(1)(ii)(C) of title 7, Code of Federal Regulations, and variety as applied in the definition of the term staple food as defined in section 271.2 of title 7, Code of Federal Regulations, to increase the number of items that qualify as acceptable varieties in each staple food category so that the total number of such items in each staple food category exceeds the number of such items in each staple food category included in the final rule as published on December 15, 2016: Provided, That until the Secretary promulgates such regulatory amendments, the Secretary shall apply the requirements regarding acceptable varieties and breadth of stock to Supplemental Nutrition Assistance Program retailers that were in effect on the day before the date of the enactment of the Agricultural Act of 2014 (Public Law 113–79). 727.In carrying out subsection (h) of section 502 of the Housing Act of 1949 (42 U.S.C. 1472), the Secretary of Agriculture shall have the same authority with respect to loans guaranteed under such section and eligible lenders for such loans as the Secretary has under subsections (h) and (j) of section 538 of such Act (42 U.S.C. 1490p–2) with respect to loans guaranteed under such section 538 and eligible lenders for such loans. 728.None of the funds appropriated or otherwise made available by this Act shall be available for the United States Department of Agriculture to propose, finalize or implement any regulation that would promulgate new user fees pursuant to 31 U.S.C. 9701 after the date of the enactment of this Act.729.None of the funds made available by this or any other Act may be used to carry out the final rule promulgated by the Food and Drug Administration and put into effect November 16, 2015, in regards to the hazard analysis and risk-based preventive control requirements of the current good manufacturing practice, hazard analysis, and risk-based preventive controls for food for animals rule with respect to the regulation of the production, distribution, sale, or receipt of dried spent grain byproducts of the alcoholic beverage production process.730.None of the funds made available by this Act may be used to propose, promulgate, or implement any rule, or take any other action with respect to, allowing or requiring information intended for a prescribing health care professional, in the case of a drug or biological product subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)), to be distributed to such professional electronically (in lieu of in paper form) unless and until a Federal law is enacted to allow or require such distribution.731.(a)The Secretary of Agriculture shall—(1)conduct audits in a manner that evaluates the following factors in the country or region being audited, as applicable—(A)veterinary control and oversight;(B)disease history and vaccination practices;(C)livestock demographics and traceability;(D)epidemiological separation from potential sources of infection;(E)surveillance practices;(F)diagnostic laboratory capabilities; and(G)emergency preparedness and response; and(2)promptly make publicly available the final reports of any audits or reviews conducted pursuant to paragraph (1).(b)This section shall be applied in a manner consistent with United States obligations under its international trade agreements. 732.None of the funds made available by this Act may be used to implement section 3.7(f) of the Farm Credit Act of 1971 in a manner inconsistent with section 343(a)(13) of the Consolidated Farm and Rural Development Act.733.None of the funds made available by this Act may be used to carry out any activities or incur any expense related to the issuance of licenses under section 3 of the Animal Welfare Act (7 U.S.C. 2133), or the renewal of such licenses, to class B dealers who sell dogs and cats for use in research, experiments, teaching, or testing.734.(a)(1)No Federal funds made available for this fiscal year for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926 et seq.) shall be used for a project for the construction, alteration, maintenance, or repair of a public water or wastewater system unless all of the iron and steel products used in the project are produced in the United States.(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials.(b)Subsection (a) shall not apply in any case or category of cases in which the Secretary of Agriculture (in this section referred to as the Secretary) or the designee of the Secretary finds that—(1)applying subsection (a) would be inconsistent with the public interest;(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities or of a satisfactory quality; or(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.(c)If the Secretary or the designee receives a request for a waiver under this section, the Secretary or the designee shall make available to the public on an informal basis a copy of the request and information available to the Secretary or the designee concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary or the designee shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Department.(d)This section shall be applied in a manner consistent with United States obligations under international agreements.(e)The Secretary may retain up to 0.25 percent of the funds appropriated in this Act for Rural Utilities Service—Rural Water and Waste Disposal Program Account for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section.(f)Subsection (a) shall not apply with respect to a project for which the engineering plans and specifications include use of iron and steel products otherwise prohibited by such subsection if the plans and specifications have received required approvals from State agencies prior to the date of enactment of this Act.(g)For purposes of this section, the terms United States and State shall include each of the several States, the District of Columbia, and each federally recognized Indian tribe. 735.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913.736.Of the total amounts made available by this Act for direct loans and grants and in the following headings: Rural Housing Service—Rural Housing Insurance Fund Program Account; Rural Housing Service—Mutual and Self-Help Housing Grants; Rural Housing Service—Rural Housing Assistance Grants; Rural Housing Service—Rural Community Facilities Program Account; Rural Business-Cooperative Service—Rural Business Program Account; Rural Business-Cooperative Service—Rural Economic Development Loans Program Account; Rural Business-Cooperative Service—Rural Cooperative Development Grants; Rural Utilities Service—Rural Water and Waste Disposal Program Account; Rural Utilities Service—Rural Electrification and Telecommunications Loans Program Account; and Rural Utilities Service—Distance Learning, Telemedicine, and Broadband Program, to the maximum extent feasible, at least 10 percent of the funds shall be allocated for assistance in persistent poverty counties under this section, including, notwithstanding any other provision regarding population limits, any county seat of such a persistent poverty county that has a population that does not exceed the authorized population limit by more than 10 percent: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses, and 2007–2011 American Community Survey 5-year average, or any territory or possession of the United States: Provided further, That with respect to specific activities for which program levels have been made available by this Act that are not supported by budget authority, the requirements of this section shall be applied to such program level. 737.In addition to any other funds made available in this Act or any other Act, there is appropriated $17,000,000 to carry out section 18(g)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)), to remain available until expended, of which $5,000,000 shall be used to establish a National Farm to School Institute to provide technical and practical assistance to Farm to School programs across the country and shall be located at Shelburne Farms in Shelburne, VT: Provided, That notwithstanding section 18(g)(3)(C) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769 (g)(3)(c)), the total grant amount provided to a farm to school grant recipient in fiscal year 2022 shall not exceed $500,000.738.None of the funds made available by this or any other Act may be used to enforce the final rule promulgated by the Food and Drug Administration entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption, and published on November 27, 2015, with respect to the regulation of entities that grow, harvest, pack, or hold wine grapes, hops, pulse crops, or almonds. 739.There is hereby appropriated $5,000,000, to remain available until September 30, 2023, for a pilot program for the National Institute of Food and Agriculture to provide grants to nonprofit organizations for programs and services to establish and enhance farming and ranching opportunities for military veterans. 740.For school years 2021–2022 and 2022–2023, none of the funds made available by this Act may be used to implement or enforce the matter following the first comma in the second sentence of footnote (c) of section 220.8(c) of title 7, Code of Federal Regulations, with respect to the substitution of vegetables for fruits under the school breakfast program established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).741.None of the funds made available by this Act or any other Act may be used—(1)in contravention of section 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940), subtitle G of the Agricultural Marketing Act of 1946, or section 10114 of the Agriculture Improvement Act of 2018; or(2)to prohibit the transportation, processing, sale, or use of hemp, or seeds of such plant, that is grown or cultivated in accordance with subsection section 7606 of the Agricultural Act of 2014 or Subtitle G of the Agricultural Marketing Act of 1946, within or outside the State in which the hemp is grown or cultivated. 742.None of the funds made available by this Act may be used to notify a sponsor or otherwise acknowledge receipt of a submission for an exemption for investigational use of a drug or biological product under section 505(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(i)) or section 351(a)(3) of the Public Health Service Act (42 U.S.C. 262(a)(3)) in research in which a human embryo is intentionally created or modified to include a heritable genetic modification. Any such submission shall be deemed to have not been received by the Secretary, and the exemption may not go into effect.743.In addition to amounts otherwise made available for Agricultural Research Service, Buildings and Facilities, there is hereby appropriated $39,700,000 for construction and other costs to establish a Plant Germplasm Research Facility located at the University of Wisconsin-Madison, Madison, WI. 744.Out of amounts appropriated to the Food and Drug Administration under title VI, the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall, not later than September 30, 2022, and following the review required under Executive Order No. 12866 (5 U.S.C. 601 note; relating to regulatory planning and review), issue advice revising the advice provided in the notice of availability entitled Advice About Eating Fish, From the Environmental Protection Agency and Food and Drug Administration; Revised Fish Advice; Availability (82 Fed. Reg. 6571 (January 19, 2017)), in a manner that is consistent with nutrition science recognized by the Food and Drug Administration on the net effects of seafood consumption.745.The Secretary of Agriculture may waive the matching funds requirement under Section 412(g) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(g)).746.There is hereby appropriated $2,000,000, to remain available until expended, for a pilot program for the Secretary to provide grants to qualified non-profit organizations and public housing authorities to provide technical assistance, including financial and legal services, to RHS multi-family housing borrowers to facilitate the acquisition of RHS multi-family housing properties in areas where the Secretary determines a risk of loss of affordable housing, by non-profit housing organizations and public housing authorities as authorized by law that commit to keep such properties in the RHS multi-family housing program for a period of time as determined by the Secretary.747.There is hereby appropriated $3,000,000, to carry out section 4208 of Public Law 115–334, including for project locations in additional regions and timely completion of required reporting to Congress.748.There is hereby appropriated $5,000,000 to carry out section 12301 of Public Law 115–334.749.There is hereby appropriated $3,000,000, to carry out section 4003(b) of Public Law 115–334 relating to demonstration projects for Tribal Organizations.750.In addition to amounts otherwise made available by this Act and notwithstanding the last sentence of 16 U.S.C. 1310, there is appropriated $4,000,000, to remain available until expended, to implement non-renewable agreements on eligible lands, including flooded agricultural lands, as determined by the Secretary, under the Water Bank Act (16 U.S.C. 1301–1311).751.The Secretary shall set aside for Rural Economic Area Partnership (REAP) Zones, until August 15, 2022, an amount of funds made available in title III under the headings of Rural Housing Insurance Fund Program Account, Mutual and Self-Help Housing Grants, Rural Housing Assistance Grants, Rural Community Facilities Program Account, Rural Business Program Account, Rural Development Loan Fund Program Account, and Rural Water and Waste Disposal Program Account, equal to the amount obligated in REAP Zones with respect to funds provided under such headings in the most recent fiscal year any such funds were obligated under such headings for REAP Zones.752.Hereafter, in response to an eligible community where the drinking water supplies are inadequate due to a natural disaster, as determined by the Secretary, including drought or severe weather, the Secretary may provide potable water through the Emergency Community Water Assistance Grant Program for an additional period of time not to exceed 120 days beyond the established period provided under the Program in order to protect public health.753.There is hereby appropriated $5,000,000, to remain available until expended, to carry out section 2103 of Public Law 115–334: Provided, That the Secretary shall prioritize the wetland compliance needs of areas with significant numbers of individual wetlands, wetland acres, and conservation compliance requests. 754.Notwithstanding any other provision of law, the acceptable market name of any engineered animal approved prior to the effective date of the National Bioengineered Food Disclosure Standard (February 19, 2019) shall include the words genetically engineered prior to the existing acceptable market name. 755.The Secretary, acting through the Chief of the Natural Resources Conservation Service, may use funds appropriated under this Act or any other Act for the Watershed and Flood Prevention Operations Program and the Watershed Rehabilitation Program carried out pursuant to the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.), and for the Emergency Watershed Protection Program carried out pursuant to section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) to provide technical services for such programs pursuant to section 1252(a)(1) of the Food Security Act of 1985 (16 U.S.C. 3851(a)(1)), notwithstanding subsection (c) of such section. 756.None of the funds made available by this Act may be used to procure raw or processed poultry products imported into the United States from the People’s Republic of China for use in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child and Adult Care Food Program under section 17 of such Act (42 U.S.C. 1766), the Summer Food Service Program for Children under section 13 of such Act (42 U.S.C. 1761), or the school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.). 757.For school year 2022–2023, only a school food authority that had a negative balance in the nonprofit school food service account as of December 31, 2020, shall be required to establish a price for paid lunches in accordance with section 12(p) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(p)). 758.(a)There is hereby appropriated $650,000,000, to remain available until expended, for an additional amount for section 779 of Public Law 115–141.(b)Section 313(b) of the Rural Electrification Act of 1936, as amended (7 U.S.C. 940c(b)), shall be applied for fiscal year 2022 and each fiscal year thereafter until the specified funding has been expended as if the following were inserted after the final period in subsection (b)(2): In addition, the Secretary shall use $425,000,000 of funds available in this subaccount in fiscal year 2019 for an additional amount for the same purpose and under the same terms and conditions as funds appropriated by section 779 of Public Law 115–141, shall use $255,000,000 of funds available in this subaccount in fiscal year 2020 for an additional amount for the same purpose and under the same terms and conditions as funds appropriated by section 779 of Public Law 115–141, shall use $104,000,000 of funds available in this subaccount in fiscal year 2021 for an additional amount for the same purpose and under the same terms and conditions as funds appropriated by section 779 of Public Law 115–141, and shall use $50,000,000 of funds available in this subaccount in fiscal year 2022 for an additional amount for the same purpose and under the same terms and conditions as funds appropriated by section 779 of Public Law 115–141.: Provided, That any use of such funds shall be treated as a reprogramming of funds under section 716 of this Act.(c)Section 775(b) of division A of Public Law 116–260 shall no longer apply. 759.There is hereby appropriated $400,000 to carry out section 1672(g)(4)(B) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(g)(4(B)) as amended by section 7209 of Public Law 115–334. 760.Section 7605(b) of the Agriculture Improvement Act of 2018 (7 U.S.C. 5940 note; Public Law 115–334) is amended by striking January 1, 2022 and inserting January 1, 2023.. 761.Section 9(i)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2018(i)(2)) is amended by striking December 31, 2021 and inserting December 31, 2022. 762.There is hereby appropriated $1,000,000 to carry out the duties of the working group established under section 770 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2019 (Public Law 116–6; 133 Stat. 89). 763.(a)For the period beginning on the date of enactment of this Act through school year 2022-2023, with respect to the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and final regulations published by the Department of Agriculture in the Federal Register on January 26, 2012 (77 Fed. Reg. 4088 et seq.), the Secretary of Agriculture shall allow States to grant an exemption from the whole grain requirements that took effect on or after July 1, 2014, and the States shall establish a process for evaluating and responding, in a reasonable amount of time, to requests for an exemption: Provided, That school food authorities demonstrate hardship, including financial hardship, in procuring specific whole grain products which are acceptable to the students and compliant with the whole grain-rich requirements: Provided further, That school food authorities shall comply with the applicable grain component or standard with respect to the school lunch or school breakfast program that was in effect prior to July 1, 2014.(b)For the period beginning on the date of enactment of this Act through school year 2022-2023, none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to implement any regulations under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the Healthy, Hunger-Free Kids Act of 2010 (Public Law 111–296), or any other law that would require a reduction in the quantity of sodium contained in federally reimbursed meals, foods, and snacks sold in schools below Target 1 (as described in section 220.8(f)(3) of title 7, Code of Federal Regulations (or successor regulations)).(c)For the period beginning on the date of enactment of this Act through school year 2022-2023, notwithstanding any other provision of law, the Secretary shall allow States to grant special exemptions for the service of flavored, low-fat fluid milk in the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), and as a competitive food available on campus during the school day, to schools which demonstrate a reduction in student milk consumption or an increase in school milk waste.764.None of the funds made available by this or any other act may be used to restrict the offering of low-fat (1 percent fat) flavored milk in the National School Lunch Program or School Breakfast Program, as long as such milk is not inconsistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990. 765.In administering the pilot program established by section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141), the Secretary of Agriculture may, for purposes of determining entities eligible to receive assistance, consider those communities which are Areas Rural in Character: Provided, That not more than 10 percent of the funds made available by section 758 may be used for this purpose. 766.There is hereby appropriated $24,525,000 for the Goodfellow Federal facility, to remain available until expended, of which $12,000,000 shall be transferred to and merged with the appropriation for Office of the Chief Information Officer and of which $12,525,000 shall be transferred to and merged with the appropriation for Food Safety and Inspection Service. 767.(a)There is hereby appropriated $3,000,000, to remain available until expended, for a pilot program for the Animal and Plant Health Inspection Service to provide grants to State departments of agriculture and forestry commissions in states identified in the final environmental assessment published in the Federal Register on September 23, 2020 (85 Fed. Reg. 59735), to combat and treat cogongrass through established cogongrass control programs.(b)Not to exceed 2 percent of the funds provided under this section shall be available for necessary costs of grant administration. 768.Section 764(d)(3)(B) of division N of Public Law 116–260 is amended by inserting and fiscal year 2022 after fiscal year 2021 and before the final period. 769.Section 6402(f) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1632b(f)) is amended in the matter preceding paragraph (1) by striking section 210A(d)(2) and inserting section 210A(d)(5)(D). 770.For an additional amount for the Office of the Secretary, $30,000,000, to remain available until expended, to establish an Institute for Rural Partnerships: Provided, That the Secretary shall establish a grant program and distribute the funds to three geographically diverse established land-grant universities: Provided further, That the Institute for Rural Partnerships shall dedicate resources to researching the causes and conditions of challenges facing rural areas, and develop community partnerships to address such challenges: Provided further, That administrative or other fees shall not exceed one percent: Provided further, That such partnership shall coordinate and publish an annual report. 771.There is hereby appropriated $1,000,000, to remain available until September 30, 2023, for a Cattle Contracts Library pilot program that the Agricultural Marketing Service shall develop and maintain. This program shall be similar, as determined by the Secretary, to the swine contract library the U.S. Department of Agriculture currently maintains pursuant to section 222 of the Packers and Stockyards Act (7 U.S.C. 198a). The promulgation of the regulations and administration of this section shall be made without regard to: (1) the notice and comment provisions of section 553 of title 5; and (2) chapter 35 of title 44 (commonly known as the Paperwork Reduction Act). 772.There is hereby appropriated $10,000,000, to remain available until expended, for costs associated with the establishment of an Institute of Rural Partnership, located at the University of Vermont, Burlington, VT.773. For an additional amount for the Office of the Secretary, $7,030,000,000, which shall remain available until December 31, 2023, for necessary expenses related to losses of crops (including milk, on-farm stored commodities, crops prevented from planting in 2020 and 2021, and harvested adulterated wine grapes), trees, bushes, and vines, as a consequence of droughts, wildfires, hurricanes, floods, derechos, winter storms, smoke exposure, quality losses of crops, and excessive moisture occurring in calendar years 2020 and 2021 under such terms and conditions as determined by the Secretary: Provided, That losses due to drought shall only be eligible under this section if any area within the county in which the loss occurs was rated by the U.S. Drought Monitor as having a D3 (Extreme Drought) or higher level of drought intensity during the applicable calendar years: Provided further, That of the amounts provided in this section, the Secretary shall use $750,000,000 to provide assistance to producers of livestock, as determined by the Secretary of Agriculture, for losses incurred during calendar year 2021 due to drought or wildfires: Provided further, That at the election of a processor eligible for a loan under section 156 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272) or a cooperative processor of dairy, the Secretary shall make payments for losses in 2021 to such processors (to be paid to producer members, as determined by such processors) in lieu of payments to producers and under the same terms and conditions as payments made to processors pursuant to Title I of the Additional Supplemental Appropriations for Disaster Relief Act, 2019 (Public Law 116–20) under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary, as last amended by section 791(c) of title VII of division B of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That notwithstanding section 760.1503(j) of title 7 of the Code of Federal Regulations, in the event that a processor described in the preceding proviso does not elect to receive payments under such clause, the Secretary shall make direct payments to producers under this section: Provided further, That of the amounts provided in this section, not more than $20,000,000 may be used for administrative costs to carry out this section: Provided further, That the total amount of payments received under this section and applicable policies of crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or the Noninsured Crop Disaster Assistance Program (NAP) under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) shall not exceed 90 percent of the loss as determined by the Secretary: Provided further, That the total amount of payments received under this section for producers who did not obtain a policy or plan of insurance for an insurable commodity for the applicable crop year under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses or did not file the required paperwork and pay the service fee by the applicable State filing deadline for a noninsurable commodity for the applicable crop year under NAP for the crop incurring the losses shall not exceed 70 percent of the loss as determined by the Secretary: Provided further, That producers receiving payments under this section, as determined by the Secretary, shall be required to purchase crop insurance where crop insurance is available for the next two available crop years and producers receiving payments under this section shall be required to purchase coverage under NAP where crop insurance is not available in the next two available crop years, as determined by the Secretary: Provided further, That not later than 120 days after the end of fiscal year 2021, the Secretary shall submit a report to the Congress specifying the type, amount, and method of such assistance by state and territory: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.774.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel—(1)to inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603);(2)to inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note; Public Law 104–127); or(3)to implement or enforce section 352.19 of title 9, Code of Federal Regulations (or a successor regulation).775.Notwithstanding any provision of law that regulates the calculation and payment of overtime and holiday pay for FSIS inspectors, the Secretary may charge establishments subject to the inspection requirements of the Poultry Products Inspection Act, 21 U.S.C. §451 et seq., the Federal Meat Inspection Act, 21 U.S.C. §601 et seq, and the Egg Products Inspection Act, 21 U.S.C. §1031 et seq., for the cost of inspection services provided outside of an establishment’s approved inspection shifts, and for inspection services provided on Federal holidays: Provided, That any sums charged pursuant to this paragraph shall be deemed as overtime pay or holiday pay under section 1001(d) of the American Rescue Plan Act of 2021 (Pubic Law 117–2, 135 Stat. 242): Provided further, That sums received by the Secretary under this paragraph shall, in addition to other available funds, remain available until expended to the Secretary without further appropriation for the purpose of funding all costs associated with FSIS inspections.776.There is hereby appropriated $1,000,000, to remain available until expended: Provided, That funds provided under this section shall be for grants to the Southwest Border Regional Commission (40 U.S.C. 15301 et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses.This Act may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2022. August 4, 2021Read twice and placed on the calendar